Citation Nr: 0817487	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-40 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.L.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board previously denied this claim in a decision dated in 
June 2007.  Pursuant to a joint motion to remand, the Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision in an Order dated in December 2007.  The Court 
remanded the case to the Board for readjudication consistent 
with the joint motion.  The case has been returned to the 
Board for readjudication.    

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2007; a 
transcript is of record. 


FINDINGS OF FACT

1.  The competent medical and lay evidence includes a 
tinnitus diagnosis.

2.  The competent lay evidence linking the tinnitus to the 
veteran's active duty service is credible. 


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R § 3.303 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    The duty to assist and to notify arises upon 
receipt of a complete or substantially complete application 
for benefits.  Id.  For reasons explained more fully below, 
the Board is granting the veteran's service connection claim 
in its entirety.  Further discussion of the VCAA with respect 
to this issue is unnecessary at this time.  

Legal Criteria and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  When an approximate balance of 
positive and negative evidence regarding the merits of a 
claim exists, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. § 
5107(b) (West 2002).  

The veteran contends that he currently suffers from tinnitus 
and that the condition began while he was in service.  The 
medical evidence in the record consists of a VA audiological 
evaluation and consultation, dated in March 2005, and a VA 
audiological examination report, dated in July 2005.  This 
evidence shows that the veteran is currently diagnosed with 
tinnitus, but does not relate the tinnitus to the veteran's 
active duty service.  According to the audiological 
consultation, the veteran reported experiencing ringing in 
the ears once a week.  Neither the audiological consultation 
nor the audiological evaluation, however, reflected when the 
veteran first began experiencing tinnitus symptoms. 

In the VA examination report, the examiner stated that the 
veteran's tinnitus was likely due to noise exposure, but 
concluded that it was not related to military service.  Prior 
to the VA audiological examination, the veteran completed a 
questionnaire, which was dated in July 2005.  The 
questionnaire requested that the veteran specify the date he 
began having symptoms of tinnitus.  The questionnaire also 
specified that if the veteran was unable to remember the 
month/year his tinnitus began, then he was to circle one of 
the eleven time frames on the questionnaire that was closest 
to the onset of his tinnitus.  Among these were: during 
service, within the last year, 25 years, 30 years, 40 years, 
50 years, and more than 60 years.  The veteran declined to 
specify "during service" or "50 years" as time frames 
closest to the onset of his tinnitus.  (The veteran was 
discharged in 1956 and the 50 year time frame most closely 
corresponded to his period in service).  Instead, the veteran 
selected "30 years" as the closest time frame.  The VA 
examiner, apparently relying on what the veteran reported in 
the questionnaire, concluded that the veteran's tinnitus was 
less likely than not related to military service because, the 
examiner stated, it began approximately 30 years ago, which 
was after he was discharged.   

The veteran asserts that he did in fact begin experiencing 
tinnitus symptoms in service, and not 30 years ago as the VA 
examiner reported.  In both his VA Form 9, dated in December 
2005, and in his claim for compensation benefits, dated in 
March 2005, he asserted that his tinnitus began during 
service.  At the veteran's videoconference hearing in March 
2007, he again asserted that his tinnitus began in service.  
The veteran's representative stated that at the examination 
the veteran should not have even been asked when the tinnitus 
started because it had already been documented in the record 
that it started while he was in service.  In his VA Form 9, 
which was dated in December 2005, the veteran explained that 
there had been some confusion at the examination.  

Here, the medical evidence includes a tinnitus diagnosis, but 
not until many years after the veteran's discharge from 
active duty service.  Moreover, the medical evidence does not 
link the veteran's tinnitus to his active duty service.  A 
medical nexus, however, is not always necessary and in 
certain circumstances, lay evidence may establish that a 
disability began during active duty service.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Whether lay 
evidence is competent and sufficient to establish a diagnosis 
of a condition in a particular case is a factual issue to be 
addressed by the Board.  Id.  Here, the claimed disability-
tinnitus-is manifested by ringing in the ears.  Due to the 
subjective nature of this disability, the Board finds that 
the veteran is most certainly competent to diagnose it.  

Having found that the veteran is competent to diagnosis his 
tinnitus, the question turns to whether his lay statements 
that it began in service are credible.  The Board retains 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  
Jandreau, 492 F.3d at 1376 (citing Buchanan v. Nicholson, 451 
F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The appellant's 
credibility affects the weight to be given to his testimony, 
and it is the Board's responsibility to determine the 
appropriate weight.  Washington v. Nicholson, 19 Vet. App. 
363, 369 (2005).  

In assessing the veteran's credibility, the Board identifies 
several reasons to find the veteran's statements are not 
entirely credible.  As the Board noted in its previous 
remand, the first record of a tinnitus diagnosis was not 
until March 2005, which was nearly 50 years after his 
discharge.  The veteran even acknowledged in his claim for 
compensation benefits that this was the first time he sought 
treatment for tinnitus.  The Board also finds significant 
that the veteran's statements reported in the questionnaire 
he prepared at his VA audiological examination concerning the 
initial onset of his tinnitus were inconsistent with what he 
reported at his videoconference hearing, and in his claim for 
compensation benefits and VA Form 9.  

The Board, however, does not find these reasons to be so 
substantial as to find that the veteran's statements lack any 
credibility.  First, in assessing the veteran's credibility, 
the Board is mindful that although the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence, the 
lack of such records does not, in and of itself, render lay 
evidence not credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Second, regarding the 
inconsistent statements, the Board finds the veteran's 
statements provided at his videoconference hearing to be the 
most reliable, particularly because he was under oath at that 
time.  Moreover, this testimony was consistent with the other 
statements he submitted to the RO in support of his appeal.  
The veteran's explanation that there had been some confusion 
at the time of his examination concerning when his tinnitus 
began is reasonable, given that the answer on the 
questionnaire was inconsistent with all of the other 
statements he made that have been made part of the record.  
The Board, therefore, finds his testimony regarding the onset 
of this disability to be credible.  


ORDER

Service connection for tinnitus is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


